Citation Nr: 0935102	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
muscle tension headaches associated with chronic myofasciitis 
with trapezius muscle group strain.

2.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
back disorder.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's muscle tension headaches associated with 
chronic myofasciitis with trapezius muscle group strain are 
characterized by prostrating attacks less than once every two 
months.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran has a left hip disorder 
which is due to any incident or event in active service, and 
a left hip disorder has not been related by competent 
evidence to the Veteran's service-connected back disorder, on 
either a causation or aggravation basis.

3.  The competent and probative evidence preponderates 
against a finding that the Veteran has a right hip disorder 
which is due to any incident or event in active service, and 
a right hip disorder has not been related by competent 
evidence to the Veteran's service-connected back disorder, on 
either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for muscle tension headaches associated with 
chronic myofasciitis with trapezius muscle group strain, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs) 
8199-8100 (2008).

2.  A left hip disorder was not incurred in or aggravated by 
service, nor is a hip disorder shown to be due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

3.  A right hip disorder was not incurred in or aggravated by 
service, nor is a hip disorder shown to be due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2005 and August 2005 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other Federal agencies.  She was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2006 rating 
decision, June 2007 SOC, and December 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claims for 
an increased rating and service connection are being denied, 
no effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected 
that the intended effect of the amendment was to conform VA 
regulations to the Allen decision, the regulatory amendment 
effectively resulted in a change in the law.  In this regard, 
while the overall intention of the amendment to 38 C.F.R. § 
3.310(b) was to implement the Allen decision, the amended 38 
C.F.R. § 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  
The present case predates the regulatory change.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2, which requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  These requirements for 
the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against an 
adverse decision based upon a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Increased Rating for Muscle Tension Headaches

The Veteran's headaches have been rated by analogy to 
migraine headaches.  Diagnostic Code 8100 provides ratings 
for migraine headaches.  Headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months are rated 10 percent 
disabling.  Headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a.  

At her October 2005 VA examination the Veteran estimated that 
over the last three years she had lost three days of work as 
a consequence of severe headaches.  She had chronic muscle 
aches in her trapezius region extending to the cervical 
portion of the trapezius that seemed to be associated with 
the recurrence of severe headaches.  The muscle spasms caused 
pain in her temporomandibular joint, which caused the 
headaches.  She wrote in July 2006 that she took Vicodin for 
her headaches.

At July 2006 VA primary care treatment the Veteran complained 
of migraine headaches every couple of days.  Her medications 
included Vicodin and aspirin.  At April 2008 primary care the 
Veteran reported tension headaches twice monthly, triggered 
by the temporomandibular joint.  She was continuing to use 
Vicodin.

The criteria for DC 8100 link the ratings for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  See 38 C.F.R. § 4.124a.  While the 
regulations do not define the term prostrating, the Board 
notes that Dorland's Illustrated Medical Dictionary (31st 
ed., 2007) defines it as constituting extreme exhaustion or 
powerlessness.  In addition, a headache that is described as 
severe is not necessarily a prostrating headache under DC 
8100.

Based upon the medical evidence of record, the Veteran is not 
entitled to a 10 percent evaluation under DC 8100.  While the 
record shows that she has had headaches throughout the rating 
period, it does not show that she has suffered from 
prostrating attacks averaging one in two months over the last 
several months, or for any several month period, as is 
required for a 10 percent evaluation.  While the record shows 
that she suffers discomfort as a result of her headaches, it 
does not show the extreme exhaustion or powerlessness that is 
contemplated by the regulations.  Therefore, she does not 
qualify for a 10 percent evaluation.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for her service-connected muscle tension 
headaches associated with chronic myofasciitis with trapezius 
muscle group strain, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since July 17, 2005, one year before she filed her claim 
for an increased rating, has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although she does experience occupational impairment, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation under the Rating 
Schedule.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

The evidence does not support the assignment of an initial 
compensable rating for the service-connected muscle tension 
headaches associated with chronic myofasciitis with trapezius 
muscle group strain.  There is no reasonable doubt to be 
resolved in the Veteran's favor, and the appeal must 
therefore be denied.  38 C.F.R. §§ 3.102, 4.7.

B.  Service Connection for Left and Right Hip Disorders

The Veteran's service treatment records do not show any 
complaints or treatment related to her hips.

Private chiropractic treatment notes from August 2004 
indicate that the Veteran complained of bilateral low back 
pain and that her pelvis was sore from the combination of 
walking and sitting.

At the October 2005 VA examination the Veteran said that she 
had muscle spasms which extended through her back to her 
bilateral buttocks, left greater than right.  The examiner 
noted that in claiming a bilateral hip disorder, the Veteran 
was referring to the pain in her buttocks.  She was in no 
acute distress and did not demonstrate difficulty rising from 
a chair or ambulating.  On examination, she was noted to have 
level pelvic rims with no evidence of leg strength 
discrepancy.  Anterior flexor musculature showed strength of 
5/5 against strong resistance by the examiner bilaterally, 
although she reported some pain in the back through the 
buttocks with resisted forward flexion of the left hip joint.  
The Veteran was able to do a deep knee bend or squatting 
maneuver with some difficulty, and maximum flexion while 
performing this maneuver was 0 - 98 degrees bilaterally with 
the onset of pain in the buttocks at 88 degrees bilaterally.

Non-weight bearing flexion of the right hip joint was 0 - 103 
degrees without pain, and after repetition it was 0 - 100 
degrees without pain.  Non-weight bearing flexion of the left 
hip was 0 - 92 degrees with pain at 92 degrees.  Extension 
was 0 - 15 degrees with slight discomfort in the buttocks and 
back bilaterally.  External rotation in the right leg was 0 - 
45 degrees with pain in the quadriceps at 45 degrees.  
Internal rotation was 0 - 52 degrees with no pain.  Adduction 
to the left was 0 - 32 degrees, and after five repetitions it 
was 0 - 18 degrees with an increase of pain, primarily in the 
region of the buttock extending into the lower back.  
Abduction on the left was 0 - 14 degrees with pain in the 
groin area and external rotation on the left was 0 - 46 
degrees with pain at 46 degrees.  Internal rotation on the 
left was 0 - 54 degrees with pain at 54 degrees in the 
quadriceps through the buttock.

X-rays of the hips showed osteitis pubis and a slight 
narrowing of the sacroiliac joints bilaterally.  The examiner 
felt that the osteitis pubis was coincidental and that the 
etiology was unknown.  The hip joints proper were normal, 
there was no fracture or dislocation, and the bony 
architecture was preserved.  The examiner opined that the 
Veteran had a normal hip joint examination complicated by 
pain and fatigability in the musculature from the buttock 
region extending laterally and down through the quadriceps 
musculature bilaterally, left greater than right.  The 
examiner did not feel he could state the extent or degree of 
additional functional or range of motion loss as a 
consequence of flare-ups without resorting to mere 
speculation.  Measurements taken before and after repetitive 
movement demonstrated some increase in pain and consequential 
loss of motion.

K.K., D.C., wrote in May 2006 that the Veteran's scoliotic 
disorder affected her pelvis, and that prolonged sitting 
worsened this.  At October 2008 VA primary care, the Veteran 
complained of hip pain on and off for 25 years.  She denied 
any injury other than heavy lifting during her service.  The 
hip hurt most with walking on concrete and standing, and she 
used ibuprofen and Vicodin, which helped somewhat.  X-rays of 
the hips were normal.

The Veteran had a VA orthopedic consultation for her hips in 
September 2008 at which she reported that pain radiated to 
her bilateral groin mostly with use but occasionally while 
sitting or supine.  She had not suffered any focal trauma or 
had any invasive treatment related to her hips.  The treating 
provider felt that the X-rays of the hips were unremarkable.  
She had a mild and bilateral coxalgic gait, no pelvic tilt, 
and stance and swing phases were within normal limits.  There 
was not any infratrochanteric point tenderness.  The gluteal 
muscles had adequate strength but the iliac crest and 
insertion tendons were very tender when stretched and 
rotated.  Trendelenburg's test was negative, there was no 
anterversion of the femoral neck and no forced laxity.  
Sitting eversion/inversion test was negative and the general 
muscle tone was adequate.

The Veteran's range of motion was tested with a large 
goniometer.  Her flexion was 100 degrees, extension 0 to 20 
degrees, abduction 40 degrees, and adduction 15 degrees.  All 
of these measurements were below normal.  Repeated movement 
revealed additional pain, weakened movements, and excessive 
fatigability, causing a flare mostly with flexion and 
internal rotation about three-quarters into the movement.  
She was diagnosed with chronic gluteal tendinosis and 
anthesitis, at both origin and insertion of the gluteus 
maximus and minimus tendons.  She was shown stretching 
exercises, and the examiner noted that repetitive wear and 
tear of the low back and pelvic ligaments and tendons, over 
time, can cause micro-tears in the chondral tissue that could 
result in chronic soft tissue enthesopathic pain.

After reviewing the medical evidence of record, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hip 
disorders, to include as secondary to the service-connected 
back disorder.  The only diagnosis that the October 2005 VA 
examiner made related to the Veteran's hips was osteitis 
pubis, which he felt was coincidental and of an unknown 
etiology.  That opinion is not sufficient to link the 
Veteran's osteitis pubis to her active service.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that a claimed disorder "may or may not" 
be related to service is too speculative to establish any 
such relationship).  The Veteran's September 2008 orthopedic 
provider noted that repetitive wear and tear of the low back 
and pelvic ligaments and tendons, over time, can cause micro-
tears in the chondral tissue that could result in chronic 
soft tissue enthesopathic pain.  However, he did not state 
that this is what had happened to the Veteran or that, if it 
had, that there was any relationship to her active service.  
The examiner's opinion is tantamount to a conclusion that he 
could not state the etiology from the X-ray without resorting 
to mere speculation, and is not sufficient to link any 
possible chondral tissue micro-tears to her active service.  
See Tirpak, supra.  In addition, the examiner's finding of 
"coincidental" and "unknown etiology" for the disorder 
provides the necessary support for the negative nexus 
opinion, as required by Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) and Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

To the extent that the Veteran complains of any hip or 
buttock pain, pain itself is not a disability for VA 
purposes.  A symptom alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of hip pain can be attributed, there is 
no basis to find a hip disorder for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

Because the evidence preponderates against the claim of 
service connection for left and right hip disorders, to 
include as secondary to the service-connected back disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for muscle 
tension headaches, associated with chronic myofasciitis with 
trapezius muscle group strain, is denied.

Service connection for a left hip disorder, to include as 
secondary to the service-connected back disorder, is denied.

Service connection for a right hip disorder, to include as 
secondary to the service-connected back disorder, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


